internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi br6-plr-145489-02 date date ty legend taxpayer general_partner location a acreage b c d date date date date date f g plr-145489-02 h j k l m n p r dear this letter responds to a letter dated date submitted on behalf of taxpayer by general_partner requesting as to when each wind turbine generator wtg in its project is placed_in_service for purposes of the allowance for depreciation under sec_167 and sec_168 of the internal_revenue_code and the renewable energy_production_credit under sec_45 additional material was submitted on date facts taxpayer represents that the facts relating to its request are as follows taxpayer will develop a wind power generating facility the project that will be located primarily in location a taxpayer has executed long-term real_property leases with the respective landowners in the area of location a representing approximately acreage b for the project the main components of the project which will be owned by taxpayer include i the wind turbine generators and their attendant parts and ii the electrical gathering and transmission facilities including substations taxpayer has entered into a construction_contract for the design manufacture and construction of the project on a turn-key basis for an aggregate fixed purchase_price the construction_contract provides for the construction installation and testing of approximately c wind turbine generators with an average capacity of approximately d each and their respective steel towers and tower foundations wtg the construction_contract also provides for the construction installation and testing of the electrical gathering and transmission facilities including the electrical substation the construction_contract provides the project must achieve substantial completion by date plr-145489-02 including each wtg successfully passing an initial performance test by such date taxpayer anticipates each wtg to reach commercial operation as of such date meaning a wtg is ready for daily operation has been connected to the power grid and is capable of producing and delivering electrical energy to the power grid taxpayer has or will entered into agreements with two entities to maintain service and repair the wtgs and management operation maintenance and administration of the project each wtg is a self contained unit capable of operating independently of all other wtgs each wtg can be commissioned started up tested and synchronized to a power grid separately and independently of all other wtgs a step-up transformer will increase the voltage at which the wind turbine generates electricity to f kv upon mechanical completion of each wtg each will be tested and synchronized using n’s system each wtg will be connected to the project’s electrical gathering and transmission facilities once energized all of the components that make up each wtg will be tested to insure that each component has been installed properly and is working correctly and that the wtg as a whole is fully functional upon completion of the initial tests a performance test of each wtg which includes the generation of electrical power and the synchronization to the power grid at m substation will be performed successful completion of the performance tests will demonstrate that the wtg is capable of consistently performing its intended function on a routine basis the output of each wtg will be metered and transmitted from its step-up transformer along taxpayer-owned transmission lines to one of two taxpayer-owned substations these two substations will have multiple-tap transformers to step-up the output from the wtgs to either g kv or h kv depending on whether the m substation upgrade discussed below has been completed the two substations will be connected to each other and connected to m substation by taxpayer-owned transmission lines the m substation is owned by n a subsidiary of p a state authority as of date taxpayer expects to be capable of producing electricity at the full capacity of its wtg subject_to wind conditions because taxpayer’s wtgs are expected to be operational as of date taxpayer expects to be operating substantially_all of its wtgs within the project on a daily basis producing power as of date and transmitting it to j an energy trading company unrelated to taxpayer under a power purchase agreement j will purchase k percent of the electrical output of taxpayer’s project for l commencing on the earlier of the date the project achieves commercial operations or date the m substation serves as the point of interconnection between the project and the r transmission system the current operating voltage of the m substation is g kv under the interconnection agreement between taxpayer and n n will complete an upgrade to the m substation in order to accommodate the new interconnection and increase the operating voltage to h kv the interconnection agreement requires n to use reasonable efforts to construct the m substation upgrade by date accordingly taxpayer expects to be able to deliver its project output as required under the power purchase agreement as of date in the event of a delay in the m substation upgrade beyond date taxpayer can nevertheless deliver project output by making minor and temporary modifications to its plr-145489-02 electrical gathering and transmission facilities in the event of such delay taxpayer intends to utilize the g kv tap on the multiple-tap transformers at its two substations to deliver and sell output during any delay in the completion of the m substation upgrade once the m substation upgrade is completed the taxpayer-owned transmission lines will be disconnected from the g kv tap of the transformers and reconnected to the h kv tap of the transformers taxpayer expects that utilization of the g kv taps will allow for delivery and sale of mw of electricity or about of the projects maximum capacity in the event of a delay in the completion of the m substation upgrade the g kv tap of the transformers would be used to facilitate testing and synchronization of each wtg thereafter each of the c wtgs would be able to produce at its full rated capacity subject only to the limitations of the m substation prior to the completion of the m substation upgrade such capacity limitation estimated to be approximately mw during any such delay taxpayer expects to operate a fluctuating number of wtgs in a manner that maximizes operating efficiency given the part load characteristics of the wtgs and the then current site specific wind conditions in some instances fewer wtgs will be operated at or close to full capacity d per wtg in other instances a larger number of wtgs will be operated at less than full load taxpayer expects to rotate the operation of wtgs during the time prior to completion of the m substation upgrade so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes once the m substation is upgraded the capacity of the m substation will be sufficient to transmit the maximum output capacity of all of taxpayer’s wtg at the desired voltage because n receives output from various wind farms in the local area of the project overloading of the n transmission infrastructure during periods of high winds can occur although n is upgrading its transmission system to relieve such congestion n could from time to time limit the output delivery known as curtailment of any or all wind farms linked to n’s system including the project until such time as the transmission system upgrades are complete thus during periods of high winds taxpayer may temporarily be prevented from delivering all of its output as a result of n’s transmission congestion this curtailment will be at the direction of r with respect to the project during the period between the completion of the m substation upgrade and the upgrade of n’s transmission system there will be days when there will be no curtailment of taxpayer’s output to n and thus of its output maybe delivered to n while on other days during such period taxpayer’s output may be limited due to curtailment to an estimated of its peak output in addition until the upgrade of n’s transmission system is completed r may intermittently interrupt for periods of expected to be less than hours at a time deliveries of project output to the m substation as a result of work related the upgrade of n’s transmission system notwithstanding the effect of r’s curtailment and the intermittent delivery interruptions due to the upgrade of n’s transmission system on delivery of taxpayer’s project output each wtg will remain capable of operations at its full capacity in revenue terms curtailment is expected to result in an estimated energy reduction of approximately in date and plr-145489-02 approximately in date for the project once the upgrade to n’s transmission system is completed it is estimated that by the second quarter of date n will be able to receive at all times the project’s full peak output rulings requested taxpayer requests a ruling that the following will not preclude taxpayer from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 and the renewable energy_production_credit under sec_45 any temporary limited capacity of n’s m substation due to delay by n in upgrading that substation the temporary operation of taxpayer’s substation and transmission system at g kv to accommodate any such limitations of the m substation until n completes such upgrade and curtailment by r until n has upgraded its transmission system and any temporarily limited capacity of n’s transmission system during such upgrade law and analysis sec_45 provides a renewable_electricity_production_credit for any taxable_year for each kilowatt hour of electricity which is i produced_by_the_taxpayer from qualified_energy_resources at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and ii sold by the taxpayer to an unrelated_person during such year sec_45 provides that qualified_energy_resources include wind sec_45 provides that a qualified_facility is one that is placed_in_service after date and before date sec_167 provides a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income sec_168 provides the rules of the general depreciation system with respect to the depreciation deduction under sec_167 for tangible_property placed_in_service after the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 provides that 5-year_property includes any property modifying the language of sec_48 which is equipment which uses solar or wind_energy to generate electricity sec_1_167_a_-11 provides in part that property is first placed_in_service when first placed in a condition or state of readiness and availability for a specifically designed function it further provides that the provisions of sec_1_46-3 and d generally apply for purposes of determining the date on which property is placed_in_service revrul_94_31 1994_1_cb_16 provides the service’s published position on what constitutes a qualified_facility for purposes of sec_45 while noting the array of plr-145489-02 equipment used to generate electricity from wind_energy and deliver the final product the revenue_ruling concludes in part that the term facility under sec_45 means the wind turbine which includes blades gear box generator and a control and a communication mechanism together with the tower on which the wind turbine is mounted and the pad on which the tower is situated the revenue_ruling further concludes that each wind turbine together with its tower and supporting pad is a separate facility this definition is quite narrow excluding from the term facility support and delivery assets such as transformers on-site power collection systems monitoring and meteorological equipment and site improvements such as roadways and fencing in general property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically designed function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service is construed as having the same meaning for purposes of the investment_tax_credit under sec_46 and depreciation under sec_167 sec_1_46-3 provides examples of when property is in a condition of readiness and availability one of those examples is equipment that is acquired for a specifically assigned function and is operational but undergoing tests to eliminate any defects see also revproc_79_40 1979_1_cb_13 where machinery and equipment were placed_in_service in the year critical tests with appropriate materials and operational tests were completed another example in sec_1_46-3 involved operational farm equipment acquired and placed_in_service in a taxable_year even though it was not practical to use such equipment for its specifically designed function in the taxpayer’s business of farming until the following year several tax_court cases have addressed placed_in_service questions in the context of electric power plants in olgethorpe power corp v commissioner tcmemo_1990_505 and 89_tc_710 facilities can be deemed placed_in_service upon sustained power generation near rated capacity however if the facility operates on a regular basis but does not produce the projected output it may still be considered placed_in_service 46_f3d_382 5th cir nonacq 1996_1_cb_6 in the action on decision for sealy power the service stated that at a minimum the property would have to have been in a state of readiness sufficient to produce electricity on a sustained and reliable basis in commercial quantities aod finally in revrul_84_85 1984_1_cb_10 a solid_waste facility that was experiencing operational problems such that it was unable to operate at its rated capacity was nonetheless considered to have been placed_in_service since it was being operated on a regular basis and saleable steam was being produced however if a facility is merely operating on a test basis it is not placed_in_service until it is available for service on a regular basis consumers power v commissioner t c pincite the above-referenced cases and rulings provide that the following are common factors plr-145489-02 to be considered in determining placed_in_service dates for power plants approval of required licenses and permits passage of control of the facility to taxpayer completion of critical tests commencement of daily or regular operations and synchronization into a power grid for generating electricity to produce income see generally revrul_76_256 1976_2_cb_46 and revrul_76_428 1976_2_cb_47 the focus in determining a placed_in_service_date is on ascertaining from the relevant facts and circumstances the date the unit begins supplying product in such a manner that it is routinely available and is consistent with the unit’s design it is necessary to examine relevant factors occurring both before and after the claimed placed_in_service_date so that the date can be verified however a facility does not have to achieve full design output to be placed_in_service as long as it is in the process of ramping up its production levels subject_to exceptions that are beyond the taxpayer’s control the service has generally required actual operational use as a prerequisite for an asset to be deemed placed_in_service to be a qualified_facility for wind credit purposes the facility each wtg must be placed_in_service before date in addition the wind_energy credit is available for a ten-year period which starts on the date the qualified_facility is originally placed_in_service similarly the period for tax depreciation of five-year_property such as the wtg begins when the depreciable wind equipment is placed_in_service the service position is that for purposes of the wind_energy credit a facility will be deemed to be placed_in_service when it would be deemed placed_in_service for depreciation purposes thus each wtg is deemed placed_in_service when it is placed in a condition or state of readiness and availability for a specifically assigned function ie to produce and deliver electricity generated from wind_energy based on the facts provided and applying those facts to the factors delineated in revrul_76_256 the taxpayer represents that as of date all necessary permits and licenses with respect to the wtgs will have been obtained the wtgs will have been synchronized to the power grid for its function of generating electricity for production_of_income the critical tests for the various components of the wtgs will have been completed the wtgs will have been placed in the control of taxpayer by the contractor and taxpayer expects to have sold electricity by that date taxpayer further represents that in the event of a delay in the completion of the m substation upgrade the taxpayer expects to operate a fluctuating number of wtgs in plr-145489-02 a manner that maximizes operating efficiency given the part load performance characteristics of the wtg and the then current site specific wind conditions taxpayer also expects to rotate the operation of wtgs during the time prior to the completion of the m substation upgrade so that a reasonably consistent number of operating hours is logged among all of the wtgs for warranty purposes this would result in an operating level of approximately of full rated project capacity daily operation at full rated capacity is not necessary to establish that the wtgs are placed_in_service and even without the temporary delivery limitations or curtailments the site specific wind conditions could dramatically reduce daily wtg or project output as long as the wtgs are ready and available for use and producing commercial output on a regular basis operating at full rated capacity is not necessary to establish that the wtgs are placed_in_service see sealy power supra the additional curtailment of project output by as much as due to temporary capacity limitations of n’s transmission system does not affect adversely the regular use of the availability for use and the production of commercial output by the wtgs conclusions accordingly based soley on the representations submitted by the taxpayer and the applicable law discussion above we rule that the taxpayer will not be precluded from treating each wtg in its project as placed_in_service for purposes of the allowance for depreciation_deductions under sec_167 and sec_168 and the renewable energy_production_credit under sec_45 by reason of any temporarily limited capacity of n’s m substation due to any delay by n in upgrading that substation the change in voltage taps from g kv to h kv at the transformers in taxpayer’s substations for energy transmission to m substation upon completion of the m substation upgrade or any temporary curtailment of project output by r until n has upgraded its transmission system the above ruling is expressly conditioned upon taxpayer otherwise meeting the placed_in_service factors of revrul_76_256 for each of the wtgs before date the operation of the wtgs is in accordance with taxpayer’s representations and that the upgrades of n’s m substation and transmission system is completed in a timely manner this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is plr-145489-02 being sent to your authorized representative we are also sending a copy of the letter_ruling to the appropriate industry director lmsb sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughts and special industries cc
